06/24/2021
                   IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON
                                       May 11, 2021 Session

               RENEE DOWNS v. GLENN J. WILLIAMS M.D. ET AL.

                       Appeal from the Circuit Court for Shelby County
                         No. CT-001170-17 Valerie L. Smith, Judge
                          ___________________________________

                                No. W2020-00845-COA-R3-CV
                            ___________________________________

This is an appeal of a health care liability case. Although the matters presented for our
review were taken under advisement following oral argument, we hereby dismiss the
appeal with prejudice pursuant to the stipulation of the parties.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and THOMAS R. FRIERSON, II, J., joined.

Eugene A. Laurenzi and Lauren Hutton, Memphis, Tennessee, for the appellant, Renee
Downs.

Julia M. Kavanagh and Jennifer S. Harrison, Memphis, Tennessee, for the appellees, Mid-
South Pulmonary Specialists, PC, and Glenn J. Williams.

                                   MEMORANDUM OPINION1

       Following the trial court’s adjudication of the plaintiff’s legal action pursuant to the
granting of a motion for summary judgment in favor of the defendants, plaintiff filed a
timely notice of appeal in this Court. Briefs were submitted by the parties after the
transmission of the record, and on May 11, 2021, oral argument was held. The appeal was
thereafter taken under advisement by the panel.

       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it
       shall be designated “MEMORANDUM OPINION”, shall not be published, and shall not
       be cited or relied on for any reason in any unrelated case.
       Prior to the issuance of a decision in the appeal, a joint motion was filed by the
parties requesting that we “stay ruling on the appeal and/or issuing a written decision.”
The parties noted that they had reached a confidential settlement and were in the process
of finalizing the settlement paperwork. In light of the parties’ representations, we entered
an order indicating that we would temporarily stay ruling on the appeal.

        Recently, the parties submitted a filing with this Court pursuant to Rule 15 of the
Tennessee Rules of Appellate Procedure in which they “jointly stipulate to the dismissal
of this appeal with prejudice.” Upon consideration of the parties’ stipulation, we hereby
dismiss this appeal with prejudice.



                                                      s/ Arnold B. Goldin
                                                    ARNOLD B. GOLDIN, JUDGE




                                           -2-